Citation Nr: 0809460	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to February 2, 2007.

2.  Evaluation of PTSD, rated as 70 percent disabling from 
February 2, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1964 to May 1968. 

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In June 2006 the Board remanded the instant issues, as well 
as the issue of entitlement to a permanent and total 
disability rating for pension purposes.  While the appeal was 
in remand status, the RO granted nonservice-connected 
pension.  Accordingly, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
no longer before the Board.  

The issues pertaining to the evaluation of PTSD were again 
remanded in December 2007.  The case was returned to the 
Board in February 2008.


FINDINGS OF FACT

1.  For the period prior to November 3, 2004, PTSD was 
manifested by occupational and social impairment due to 
nightmares, intrusive thoughts, and avoidance; his 
functioning was generally satisfactory, with routine 
behavior, self-care, and conversation normal.

2.  For the period from November 3, 2004, PTSD is manifested 
by occupational and social impairment due to sleep 
disturbance, irritability, intrusive thoughts, avoidance, 
mood disturbance, hyper vigilance, and social isolation.  


CONCLUSIONS OF LAW

1.  For the period prior to November 3, 2004, the criteria 
for an evaluation in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an evaluation of 70 percent for PTSD 
were met as of November 3, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2007).

3.  For the period from November 3, 2004, the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in July 
2001, after the enactment of the VCAA.

A December 2001 letter described the evidence necessary to 
support a claim of entitlement to service connection for 
PTSD.  The veteran was advised that VA had requested his 
military records and treatment records from the Portland VA 
Medical Center.  He was told that a VA examination might be 
scheduled.  He was told how he could assist in the 
development of evidence supportive of his claim.

A February 2007 letter asked the veteran to submit any 
pertinent evidence in his possession.  He was asked to 
identify sources of treatment, to include VA and private 
treatment.  He was also told that he could submit evidence 
indicating that his service-connected disabilities had 
increased in severity.  The evidence of record was listed, 
and the veteran was told how VA would assist him.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates.

Service connection for PTSD was grated in an April 2003 
rating decision and a 30 percent evaluation was assigned; the 
veteran disagreed with the evaluation of his PTSD.  The 
rating was subsequently increased to 70 percent in a July 
2007 rating decision.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  VA has determined that the veteran's reported 
receipt of Social Security Administration benefits is not 
based upon disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

VA progress notes dated in 1998 show that he attended group 
therapy beginning in April 1998.  The report of an initial 
assessment conducted in April 1998 indicates that the veteran 
was self referred, and he desired assistance with mood 
control.  He reported bad dreams since his Vietnam 
experience, with recent worsening.  He noted that he got four 
to six hours of sleep per night and that he did not take 
naps.  He related that his moods were up and down, and that 
he was not irritable.  He noted that concentration was 
sometimes difficult and that his short-term memory was not 
good.  He endorsed intrusive thoughts and indicated that he 
avoided talking about his Vietnam experiences.  He also 
endorsed positive startle response and avoidance of crowds.  
On mental status examination, the veteran estimated that his 
mood was a five to six on a ten-point scale.  His affect was 
broad ranged, including tearfulness.  His thought processes 
were extremely goal directed and sequential.  He denied 
hallucinations.  He also denied homicidal and suicidal 
ideation.  He was alert and oriented.  Cognitively, 
concentration was excellent.  He was able to abstract, and 
his intelligence was considered average.  Insight and 
judgement were good.  The diagnoses were PTSD and dysthymia.  

On VA examination in February 2003, the veteran related that 
he had been in prison from 1998 to January 2003.  He reported 
symptoms of panic attacks related to re-experiencing 
traumatic experiences from Vietnam.  On mental status 
examination, the veteran's hygiene was good.  He was alert 
and oriented, with no evidence of delusions or 
hallucinations.  Eye contact was good.  The veteran displayed 
no homicidal or suicidal thoughts.  There were no obsessive 
ritualistic behaviors.  The veteran endorsed depressed mood, 
severe sleep impairment, and nightmares.  He reported that he 
used heroin, and that he used substances to obtain relief 
from his PTSD symptoms.  The diagnoses included PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65, indicating that the veteran had moderate 
symptoms.  He noted that the veteran had difficulty in 
maintaining work due to loss of concentration and an 
inability to follow through.  He indicated that it was 
difficult to judge the link between heroin abuse and PTSD, 
but noted that heroin abuse had impaired the veteran's 
ability to resolve his PTSD symptoms.  

The report of a November 2003 substance abuse treatment 
program consultation indicates that the veteran declined 
treatment.

On psychological evaluation in November 2004, the veteran 
complained of sleep disturbance and inability to control his 
emotions.  He related that his sleep was chronically erratic 
and did not leave him feeling rested.  He indicated that he 
was troubled by nightmares.  He stated that he used heroin on 
a daily basis due to his inability to sleep.  The examiner 
noted the veteran's report of having a low mood and 
anhedonia.  The veteran acknowledged intrusive thoughts and 
anger outbursts, but denied history of violence.  With regard 
to previous psychiatric history, the veteran stated that he 
had been through treatment programs for substance abuse and 
had gone to PTSD classes, but had not found them helpful.  On 
mental status examination, the veteran's demeanor was blunted 
and his affect was generally restricted in range.  He did 
brighten on occasion and appeared to take interest in 
developing some plans for his mental health care.  His speech 
was generally organized and he did not appear defensive or 
anxious.  There was no evidence of a thought disorder.  His 
stated mood was low, with anhedonia and anergia.  He endorsed 
some sense of lack of purpose and occasional suicidal 
thinking, though he denied plan or intent.  Cognitively, the 
veteran appeared to be of above-average intelligence and had 
a good vocabulary.  He was able to abstract and was alert.  
The diagnoses included history of PTSD, difficult to fully 
evaluate; and rule out substance induced mood disorders.  The 
examiner concluded that the veteran had chronic heroin 
dependence and that he  had multiple health, mental health, 
and social issues related to that problem.  The veteran 
expressed a desire to stop using.  He was provided with 
information concerning detoxification.  The provider noted 
that the veteran's PTSD was difficult to evaluate and plan 
for, given the ongoing heroin dependence.  The veteran 
indicated that he would contact the provider when he began a 
substance abuse treatment program.

A VA patient advocate note dated in February 2005 indicates 
that the veteran wished to attend PTSD group therapy.  
However, he did not appear for the first or subsequent 
several sessions.  

In May 2005, the veteran reported that he was planning to go 
off drugs the following week, and requested an appointment 
with a psychiatrist.  

A July 2005 VA mental health clinic not indicates that the 
veteran was self-referred for the PTSD growth group.  The 
provider noted that the veteran would have to demonstrate 
clean urinalysis and be in good standing in a substance abuse 
treatment program before he could be invited for final 
screening and orientation for PTSD growth group.  

A VA examination was carried out in February 2007.  The 
examiner noted that the key psychiatric issue was defining 
the relative impact of the veteran's documented heroin 
dependency as compared to that of his service-connected PTSD.  
He related that previous evaluations noted both the presence 
of the heroin dependence and forms of depression, and that 
all examiners had indicated that separating out their 
relative impact on the veteran's functioning was very 
difficult.  He noted that the claims folder was reviewed in 
detail, and indicated that the last significant psychiatric 
treatment contact occurred in the summer of 2005.  He 
indicated that at that time, the veteran expressed interest 
in entering specialized PTSD treatment, but such was deferred 
pending treatment for substance abuse, which the veteran 
declined to accept.  A friend who attended the examination 
with the veteran provided collateral information about the 
veteran's current adjustment.  The examiner noted that since 
the most recent compensation and pension examination in 2003, 
the veteran had not held any employment but had lived in a 
small apartment annexed to a workshop on the property of the 
friend who had accompanied him.  He indicated that the 
veteran had required a considerable amount of medical care 
for various medical problems.  The veteran reported that he 
continued to use heroin, stating that it was the only thing 
that provided him with some relief from his PTSD symptoms.  
He denied receiving any current treatment for PTSD, and 
reported that he had engaged in multiple treatment episodes 
for substance abuse.  He related that he did not have contact 
with his children, and that many of his family members had 
ostracized him.  With respect to activities of daily living, 
the veteran reported that he rarely left his residence, which 
was in a rural area.  He indicated that he carried out his 
own personal hygiene and grooming, though the examiner noted 
that he appeared disheveled with several days' growth of 
beard.  He related that he prepared his own food.  Regarding 
his PTSD symptoms, the veteran endorsed chronic sleep 
disturbance and described getting adequate sleep only with 
heroin use.  He indicated that he avoided reports of the Iraq 
war and that he tended to weep when faced with information 
concerning the casualties there.  The examiner noted that the 
veteran showed many signs of emotional numbing.  The veteran 
also indicated that the had ongoing problems with anger, 
irritability, and interpersonal relationships.  He noted that 
he isolated himself as a means of controlling anger.  He 
stated that he had given up activities that required 
concentration, such as reading.  He endorsed hyper vigilance 
and increased startle reflex.  He admitted to some ongoing 
feelings of depression and reported that he had a rather 
helpless or hopeless outlook.  However, the examiner noted 
that the veteran did not endorse a set of major depressive 
symptoms.

On mental status examination, the veteran conveyed the 
distinct impression of being chronically ill.  He wore 
several days' growth of unshaven beard and looked 
substantially older than his stated age.  He was able to gain 
rapport with the examiner through common experiences in the 
Navy.  He appeared depressed and at times somewhat 
embittered.  He was well oriented and did not show distinct 
signs of an acquired cognitive deficit.  At times, he 
revealed a fairly full range of affect.  No inappropriate 
behavior was noted.  There were no signs of any psychotic 
process.  Although the veteran had admitted that at times in 
the past the idea of suicide had passed through his mind, he 
disavowed any current intent or plan.  He also denied 
homicidal ideation.  He expressed anger that he was not 
afforded further PTSD treatment before undergoing substance 
abuse treatment and presenting in a clean and sober state.  

In conclusion, the examiner again noted the difficulty in 
separating the impacts of the veteran's disorders with any 
degree of precision.  He indicated that it was abundantly 
clear that involvement in drug use and related associations 
had resulted in the vast majority of the veteran's failure in 
industrial adaptability.  Further, he indicated that the 
veteran's drug use had resulted in physical complications and 
that his overall appearance was such that it appeared 
extraordinarily less than likely that he would appear and 
attractive candidate for any form of sustained, significant, 
gainful employment.  He noted that the veteran's substantial 
criminal record would only add to his difficulties in that 
regard.  He stated that the veteran continued to  meet the 
criteria for a diagnosis of PTSD, which appeared worse than 
previously described against the background of the impact of 
repeated news from Iraq.  He noted the continuation of 
disturbed sleep, intrusive thoughts, and many other symptoms, 
noting that the level of intensity could be classified as 
severe.  He also noted that the veteran also suffered from a 
depressive condition that was directly involved with his 
PTSD.    The examiner indicated that he was unable to assign 
a GAF score based solely on the veteran's PTSD, as such an 
attempt at fractionation constituted psychiatric conjecture 
and created a lack of evidentiary value.  He related that it 
appeared that the preponderance of impairment for the 
workplace could be attributed to his PTSD, noting that he was 
reclusive and had great difficulty in maintaining beneficial 
relationships, as well as irritability and chronic sleep 
disturbance.  He also indicated that the veteran's heroin use 
seemed to be rather minimal compared to daily dependence in 
past years.  He stated that its impact on the veteran's 
employability would be indirect in that it might preclude 
employability in many situations where drug testing is 
carried out.  The diagnosis was PTSD, chronic and severe.  
The examiner assigned a GAF score of 42. He noted that the 
assessment reflected the composite impact of the veteran's 
multiple disorders with the separate impacts as described in 
the report.  He concluded that the prognosis was very poor.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
With regard to the present issue, the Board has determined 
that the disability has not significantly changed and that a 
uniform evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

38 C.F.R. § 4.132, Diagnostic Code 9411 provides for a 30 
percent evaluation when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31- 
40 is indicated when there is, "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood."  Id.  A score of 41-50 is assigned where there are 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A score of 61-70 is indicated where 
there are "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

Upon careful review of the record, the Board observes that 
the agency of original jurisdiction (AOJ) has assigned staged 
ratings based upon the date of a VA examination conducted on 
February 2, 2007.  Although the Board agrees that a staged 
rating is warranted, the dated selected by the AOJ is not 
supported by the evidence of record.  The Board's review 
reflects that when the veteran was examined in February 2007, 
the examiner assigned a GAF of 42.  He also established that 
the highest level of functioning in the prior six months 
warranted a GAF of 42.  The record also establishes that the 
GAF was 40 when the veteran was examined on November 3, 
2004.  The Board is unable to distinguish the GAF of 42 
entered in 2007 from the prior six months' GAF of 42, or the 
GAF of 40 entered in November 2004.  In essence, the Board 
finds that a 70 percent evaluation for the veteran's PTSD is 
warranted as of November 3, 2004.

The Board has also concluded that for the period from 
November 3, 2004, an evaluation higher than 70 percent is not 
warranted.  In this regard, the Board notes the veteran's 
report of sleep disturbance, flashbacks, nightmares, 
intrusive thoughts, startle response, avoidance, 
irritability, and social isolation.  At the February 2007 VA 
examination, the veteran appeared to be depressed, although 
he did reveal a fairly full range of affect at times.  The 
examiner noted that the veteran was reclusive and had great 
difficulty in maintaining beneficial relationships.  He 
concluded that the veteran's PTSD had worsened than had been 
previously described.  Little in the record suggests that 
there is total social and occupational impairment.  The 
veteran's thought processes are not grossly impaired.  He 
does not engage in grossly inappropriate behavior.  There is 
no indication of formal thought disorder.  The veteran's GAF 
score was assessed in February 2007 as 42, which indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The veteran does not 
currently impairment of reality testing or communication, nor 
is there evidence of total occupational and social impairment 
characterized by gross impairment in thought processes or 
communication, delusions or hallucinations, inability to 
perform activities of daily living, disorientation, or 
profound memory loss.  Rather, the evidence pertaining to the 
current period points to serious symptoms or serious 
impairment in social and occupational functioning, as 
supported the objective evidence.  In sum, record does not 
establish that the veteran suffers from totally 
incapacitating symptoms or that there is total occupational 
and social impairment.  Accordingly, the Board finds that for 
the current period, the appropriate rating for the veteran's 
PTSD is 70 percent.

With respect to the period prior to November 3, 2004, careful 
consideration of the record has led the Board to determine 
that an evaluation in excess of 30 percent is not warranted.  
In this regard the Board notes that during this period the 
veteran's PTSD was manifested mainly by nightmares, intrusive 
recollections, and avoidance.  
At no time during this period was a formal thought disorder 
noted, and the veteran was noted to have excellent 
concentration.  The February 2003 VA examiner assigned a GAF 
score of 65 and noted that the veteran had moderate symptoms.  
The evidence demonstrates that the veteran's mood was blunted 
and affect was restricted during this period, but not to the 
extent that a higher evaluation is indicated.  In summary, 
the evidence pertaining to this period reflects no more than 
moderate symptoms associated with the veteran's PTSD.  
Because the evidence as a whole demonstrates that the 
veteran's symptoms are adequately addressed by the currently 
assigned 30 percent evaluation, a higher rating must be 
denied for the period prior to November 3, 2004.  The Board 
specifically finds that criteria for a 50 percent evaluation 
are not met in that there is no indication of circumstantial, 
circumlocutory or stereotyped speech, panic attacks, impaired 
judgment or impaired abstract thinking.  

The Board notes that the veteran is competent to report that 
his PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that 
evaluations higher than those currently assigned are not 
warranted.  




ORDER

For the period prior to November 3, 2004, an evaluation in 
excess of 30 percent for PTSD is denied.

Beginning November 3, 2004, a 70 percent evaluation for TPSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits

An evaluation in excess of 70 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


